 



WACHOVIA BANK NATIONAL ASSOCIATION
c/o Wachovia Bank, National Association,
Commercial Real Estate Services
8739 Research Drive URP 4, NC 1075
Charlotte, North Carolina 28262
September 28, 2007
GERA DANBURY LLC
c/o Grubb & Ellis Realty Advisors
500 West Monroe, Suite 2800
Chicago, Illinois 60661

      Re:         $78,000,000 loan from Wachovia Bank, National Association
(“Lender”) to GERA Danbury LLC (“Borrower’’) (“Loan”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Promissory Note dated June 15,
2007 in favor of Lender in the original principal amount of $78,000,000 (the
“Note”) secured by that certain Deed of Trust, Security Agreement, Assignment of
Rents and Fixture Filing dated June 15, 2007 by Borrower for the benefit of
Lender, as amended and modified by that certain Modification Agreement dated as
of June 15, 2007 (collectively, the “Deed of Trust”).
     Borrower and Lender hereby acknowledge and agree that the definition of
“Libor Margin” in the Note executed at the closing of the Loan was, by mutual
mistake due to a scrivener’s error, incorrectly defined as “one hundred seventy
(170) basis points per annum"- and should have been defined as “two hundred
fifty (250) basis points per annum”. Borrower and Lender corrected this mistake
by inserting a corrected slip page into the Note. Attached hereto as Exhibit A
is a true, accurate and complete copy of the Note with the corrected definition
of Libor Margin.
     Please acknowledge your agreement to the foregoing by executing a copy of
this Letter Agreement and delivering an original to Lender at the addresses
noted above. This Letter Agreement may be executed in any number of counterparts
which, when taken together shall constitute one and the same instrument.

              WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Robert Rosenberg
 
       
 
  Name:   Robert Rosenberg
 
       
 
  Title:   Managing Director
 
       

(signatures continue on following page)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED this 28th
day of September, 2007
GERA DANBURY LLC, a
Delaware limited liability company

         
By:
  /s/ Richard W. Pehlke    
 
       
Name:
  Richard W. Pehlke    
 
       
Title:
  Executive Vice President    
 
       

GERA Danbury LLC
c/o Grubb & Ellis Really Advisors
500 West Monroe, Suite 2800
Chicago, Illinois 60661

 